Citation Nr: 1717819	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-32 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for Parkinson's disease, to include as due to exposure to contaminants in the water supply at U.S. Marine Corps Base Camp Lejeune (Camp Lejeune).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981, November 1982 to May 1986, and January 2003 to May 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran was scheduled for a hearing in January 2017, but did not appear.  Therefore, this claim will be processed as though the request for a hearing was withdrawn.  See 38 C.F.R. § 20.702(d) (2016).


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune for more than 30 days during the period beginning on August 1, 1953, and ending on December 31, 1987.

2.  It is presumed that the Veteran's current Parkinson's disease is related to his military service, to include exposure to contaminants in the water supply at Camp Lejeune therein.


CONCLUSION OF LAW

Service connection for Parkinson's disease as related to exposure to contaminated water is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016); Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173, 4184-85 (Jan. 13, 2017) (to be codified at 38 C.F.R. pt. 3).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

On January 13, 2017, VA published a final rule with an effective date of March 14, 2017, amending 38 C.F.R. §§ 3.307 and 3.309.  See 82 Fed. Reg. 4173 (January 13, 2017).  The rule amends 38 C.F.R. §§ 3.307(a) and (a)(1), and adds 38 C.F.R. 
§ 3.307(a)(7) to establish that, absent affirmative evidence to the contrary, there is a presumption of exposure to contaminants in the water supply for a veteran who had no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987.  See 82 Fed. Reg. 4173, 4184 (January 13, 2017).  

The final rule also creates 38 C.F.R. § 3.309(f), which establishes that if a veteran was exposed to contaminants in the water supply at Camp Lejeune eight associated diseases, including kidney cancer, liver cancer, non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(7) are met, even though there is no record of such disease during service, subject to the rebuttable presumption provisions of 
§ 3.307(d).  See 82 Fed. Reg. 4173, 4185 (January 13, 2017). 

The Board notes that the change in regulation was made applicable to claims received by VA on or after March 14, 2017, as well as claims pending before VA on that date.  82 Fed. Reg. 4173, 4180 (January 13, 2017).  As the Veteran's claim was pending before the Board on March 14, 2017, the amended regulations control.

Here, the first Shedden element is met.  VA treatment records dated in April 2010 show that the Veteran has been diagnosed with Parkinson's disease.

Next, the Veteran's service treatment records indicate he was stationed at Camp Lejeune from at least March 1984 until at least March 1986.  See March 1984 service treatment records through March 1986 service treatment records.  The Board therefore finds that the Veteran had more than 30 days service at Camp Lejeune.  Accordingly, the Veteran is presumed to have been exposed to contaminants in the water supply at Camp Lejeune.  See 82 Fed. Reg. 4173, 4184 (January 13, 2017).  Thus, the second Shedden element is met.

Finally, the third Shedden element is met.  Because the Veteran is presumed to be exposed to contaminants in the water supply at Camp Lejeune, and because Parkinson's disease is one of the diseases that will be listed in 38 C.F.R. § 3.309(f), see 82 Fed. Reg. 4173, 4185 (January 13, 2017), as a disease associated with exposure to contaminants in the water supply at Camp Lejeune, service connection is presumed for the Veteran's current Parkinson's disease.  See 82 Fed. Reg. 4173, 4184-85 (January 13, 2017).  Accordingly, the Board finds that a grant of service connection is warranted for Parkinson's disease as due to exposure to contaminants in the water supply at Camp Lejeune.


ORDER

Entitlement to service connection for Parkinson's disease is granted.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


